DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JASON LAWSON,
                              Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-1183

                              [June 21, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey,
Judge; L.T. Case No. 15-11925-CF-10A.

  Rachael E. Reese of O’Brien Hatfield, P.A., Tampa, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.